¶22 (dissenting) — The majority allows a convicted felon to renege on a written plea agreement that bargained away a potential life sentence under our state’s “three strikes law” for a fixed 10-year term, and to do so many years after the 1-year deadline for collateral attack. The majority rationalizes this result by asserting that its decision is necessary to avoid a “ ‘miscarriage of justice.’ ” Majority at 209 (quoting In re Pers. Restraint of Thompson, 141 Wn.2d 712, 719, 10 P.2d 280 (2000)). Because neither RCW 10.73.090 nor this court’s jurisprudence support the majority’s decision to belatedly invalidate West’s judgment and sentence, and because the result reached by the majority ironically works a miscarriage of justice in its own right, I dissent.
J.M. Johnson, J.
FACTS
¶23 The facts are set forth in the majority opinion. A summary of those particularly important is included herein for ease of reference.
¶24 Prior to the current matter, West had (at least) five convictions involving first degree robbery, including one bank robbery.6 Because several of these convictions predated this state’s “three strikes law,” see Initiative 593 (approved by voters Nov. 2, 1993, now codified at RCW 9.94A.030(28), .030(32), .505, .555, .570), that statute had not previously affected her criminal career.
¶25 In 1996 West held up a Motel 6 clerk, pointing a pistol at the clerk’s heart. When apprehended for this *217crime, she was again charged with first degree robbery. Because of the determination of Washington voters to end criminal careers exceeding three serious offenses, West faced a life term under the “three strikes law” if convicted as charged for the latest offense. To avoid this stark reality, West and her counsel negotiated a plea bargain with the State. As part of this bargain, West pleaded guilty to a reduced charge of first degree theft and agreed to serve the full 10-year maximum sentence for this crime. In exchange, the State dropped the “third strike” offense of first degree robbery. This undoubtedly was a reasonable bargain for an accused, like West, facing a life sentence if convicted as charged.
¶26 The parties agreed that a 10-year sentence, the statutory maximum sentence available under the lesser charge, could be fulfilled only if West was not credited with early release time by the Department of Corrections (Department). West’s written plea agreement was explicit regarding both the consideration for her plea and her waiver of early release time:
I request that the Department of Corrections not make any determination, calculation, or application of earned early release time in regards to my sentence so that the State may receive the benefit of its agreement with me. I do this freely and voluntarily as part of my plea agreement with the State. I understand that this waiver is a necessary condition of the plea agreement. I make this waiver to induce the State to file an Amended Information charging me with Theft in the First Degree rather than risk being convicted of a “most serious offense” and sentenced to life without possibility of parole.
Def.’s Waiver of Earned Early Release Time as Condition of Plea Agreement at 1-2. The trial court duly entered West’s judgment and sentenced her to a term of 120 months, adding a handwritten notation calling attention to the written waiver: “defendant stipulates to flat time — no earned early release . ...” J. and Sentence at 5.
f 27 West was incarcerated in a corrections facility. She did not appeal — as she had waived that right — and did not *218collaterally attack her conviction within the one-year time limit provided in RCW 10.73.090. However, more than six years later, West filed this personal restraint petition. This was obviously beyond the deadline set forth in RCW 10.73.090 and, not coincidentally, was close to the time she could have been released with early release credit if she had not agreed to serve a fixed 10-year sentence.7
ANALYSIS
¶28 Under the state constitution and relevant statutes, the rights of all citizens must be vigorously protected, including those of persons charged with crimes. Thus, a criminal defendant is entitled to an appeal as of right after he or she has been convicted. After the deadline for appeal has passed (or, as here, been expressly waived), we allow a prisoner to collaterally attack his or her conviction, but only within one year of the date that the judgment and sentence became final. We have repeatedly recognized the strong public policies that underlie limits on collateral attack against criminal judgments:
Collateral relief undermines the principles of finality of litigation, degrades the prominence of the trial, and sometimes costs society the right to punish admitted offenders. These are significant costs and they require that collateral relief be limited. . . .
In re Pers. Restraint of Hagler, 97 Wn.2d 818, 824, 650 P.2d 1103 (1982) (citation omitted). See also In re Pers. Restraint of Isadore, 151 Wn.2d 294, 299, 88 P.3d 390 (2004), In re Pers. Restraint of Matteson, 142 Wn.2d 298, 303, 12 P.3d 585 (2000), and In re Pers. Restraint of Cook, 114 Wn.2d 802, 809, 792 P.2d 506 (1990).
¶29 Because of the importance of these policies, the statute governing collateral attacks speaks prohibitively:
*219(1) No petition or motion for collateral attack on a judgment and sentence in a criminal case may be filed more than one year after the judgment becomes final if the judgment and sentence is valid on its face and was rendered by a court of competent jurisdiction.
(2) For the purposes of this section, “collateral attack” means any form of postconviction relief other than a direct appeal. “Collateral attack” includes, but is not limited to, a personal restraint petition, a habeas corpus petition, a motion to vacate judgment, a motion to withdraw guilty plea, a motion for a new trial, and a motion to arrest judgment.
RCW 10.73.090(1) and (2). Even this deadline can be overcome in an extraordinary case if a judgment contains “ ‘a “fundamental defect which inherently results in a complete miscarriage of justice.” ’ ” Majority at 209 (quoting In re Pers. Restraint of Thompson, 141 Wn.2d at 719 (quoting In re Pers. Restraint of Fleming, 129 Wn.2d 529, 532, 919 P.2d 66 (1996))).
¶30 Personal restraint procedure derives from the writ of habeas corpus, which is guaranteed by article IV, section 4 of our state constitution. Hagler, 97 Wn.2d at 823. The dignity of this extraordinary remedy is enhanced where a court judiciously limits its application to avoid demonstrable “miscarriages of justice.” In my view, Division Two of the Court of Appeals, acting through the chief judge, has properly applied the law and concluded that there was no miscarriage of justice here. Its decision should be affirmed, and petitioner left to comply with her plea agreement.
¶31 The majority, however, disagrees. It asserts that RCW 10.73.090’s time bar does not apply here because “the handwritten notation on West’s sentence constitutes a fundamental defect” that comprises a complete miscarriage of justice. Majority at 214. The majority bases this assertion on the belief that imposing the sentence agreed to by West exceeds the sentencing court’s authority. Majority at 211-15. Moreover, the majority claims that “the defect is not cured by the fact that West agreed to the limitation of her earned early release time as part of her plea bargain.” *220Majority at 215. See also majority at 213. These conclusions are not compelling.8
¶32 First, in finding that the notation constitutes a fundamental defect, the majority assumes the notation to be part of the sentencing order. Majority at 209. To support this conclusion, the majority cites a Court of Appeals’ opinion that held that a notation on a sentencing order carried the “imprimatur” of the court, regardless of what the trial court may have intended. State v. Phelps, 113 Wn. App. 347, 357, 57 P.3d 624 (2002). The Phelps court did not cite any authority, and the majority similarly adopts this Court of Appeals’ holding without discussion or citation.
¶33 A notation on a sentencing order may not be intended as part of the order. In State v. Pharris, 120 Wn. App. 661, 86 P.3d 815 (2004), for example, defendant Pharris submitted Alford9 pleas to charges in two separate cause numbers: (1) second degree assault while armed with a deadly weapon after beating, stabbing, and burning his girl friend, and (2) possession of methamphetamine while armed with a firearm. Id. at 663, 666. Pharris was sentenced under both cause numbers on the same day, receiving an exceptional sentence on the assault charge and a standard sentence on the drug charge. Id. at 666. In a handwritten notation on the judgment and sentence for the drug conviction, the judge indicated that the sentence was to run consecutively to the sentence imposed for the assault charge, thereby exceeding the standard sentencing range. Id. at 666-67.
¶34 On appeal, Pharris asserted that the judgment in the drug charge amounted to an exceptional sentence. Id. at 667. In response, the court stated:
Pharris’s argument elevates form over substance. The sentence in this case is within the standard range. Pharris relies entirely upon the following handwritten notation: “The sen*221tence herein shall run consecutively with the sentence in [the assault conviction] but concurrently to any other felony cause not referred to in this Judgment. RCW 9.94A.589.” This is plainly nothing but a cross reference to the exceptional sentence in the assault case.
Id. (footnote omitted) (alteration in original). Unquestionably, the handwritten cross reference in Pharris was not intended as part of the order. In the instant case, the majority makes the same error as Pharris urged (unsuccessfully). The judge’s handwritten notation in West’s case, and in Phelps, was intended only to reference the prior plea agreements.
¶35 This court has held that the burden rests on a petitioner to prove that the petition fits within the statutory exception to the one-year limit, i.e., that it is facially invalid. Shumway v. Payne, 136 Wn.2d 383, 400, 964 P.2d 349 (1998). Here, West presents no evidence that the notation was anything more than a reference to her plea agreement with the State.
¶36 In addition, the majority makes no argument that the sentencing court exceeded its statutory authority. By statute, first degree theft is punishable by a maximum sentence of 10 years. See RCW 9A.56.030(2), 9A.20.021(1)(b). Thus, the sentencing court acted fully within its powers in approving such a sentence here. West made no showing that the court ordered her early release or late release or ordered any other action prohibited by law. The judge’s notation simply indicated that West had agreed to serve flat time without earned early release credits. Unless West can show that her agreement was not knowing and voluntary, her agreement is valid. See, e.g., State v. Branch, 129 Wn.2d 635, 642, 919 P.2d 1228 (1996).
¶37 Assuming, arguendo, a notation could render the sentencing order defective, West is not legally entitled to the relief she requests. Even if the notation on the judgment and sentence form is stricken, that doesn’t invalidate her plea agreement. Neither West nor the majority claims that West’s written waiver was itself invalid. They argue *222only that the sentencing court should not reference it on the Judgment and Sentence and that doing so rendered the document facially invalid. However, it was that plea agreement, not the Judgment and Sentence, that contained her agreement that the Department not calculate any earned early release credits and that she serve a fixed 10-year sentence. West does not have any entitlement to early release credits and, despite the majority’s decision today, it is clear that the Department is not required to grant them. Under the reasoning of the majority, we have no more authority to grant early release time to West than the sentencing court had to withhold it. That determination is charged to the Department. West has established no legal grounds that support her argument that she must receive early release credit in violation of her plea agreement.
¶38 Moreover, the court notation of the plea agreement did not result in a “complete miscarriage of justice.” Without this plea agreement, West would have been facing her third strike and a possible life sentence. She chose to avoid facing a charge carrying a life sentence by agreeing to serve 10 years flat time. Under this court’s decisions, West either “invited” the alleged error or waived her objection, and did so knowingly and expressly in writing.
¶39 The doctrine of invited error “ ‘prohibits a party from setting up an error at trial and then complaining of it on appeal.’ ” In re Pers. Restraint of Breedlove, 138 Wn.2d 298, 312, 979 P.2d 417 (1999) (quoting State v. Wakefield, 130 Wn.2d 464, 475, 925 P.2d 183 (1996)). In Breedlove, petitioner, as part of a settlement, agreed he would not challenge the imposition of an exceptional sentence. This court held that he was bound by his agreement, but remanded for correction of the sentence by entering findings of fact and conclusions of law. What we said of Breedlove, we must say here of West: “There is no miscarriage of justice where the sentence imposed is the precise sentence requested by the defendant.” Id. at 311.
¶40 The majority’s decision also undoubtedly has some unintended consequences. First of all, it disregards the *223rights of the victim(s), which are expressly protected by Washington’s Declaration of Rights. See Const, art. I, § 35. A victim has a constitutional right to be heard at trial or sentencing and at “any proceeding where the defendant’s release is considered.” Id. There is nothing in the majority’s opinion to indicate that the victim, who believed West would serve 10 years, has been considered.
¶41 The majority’s decision will have further negative effect through discouraging prosecutors from plea agreements in the future, in derogation of well-settled public policy:
The disposition of criminal charges by agreement between the prosecutor and the accused, sometimes loosely called “plea bargaining,” is an essential component of the administration of justice. Properly administered, it is to be encouraged.
Santobello v. New York, 404 U.S. 257, 260, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971) (emphasis added). See also State v. James, 48 Wn. App. 353, 362, 739 P.2d 1161 (1987). In the future, the wise prosecutor may opt to seek convictions on all third strike charges and the certain results that flow from them, rather than see their good faith negotiations set aside, and sentences lowered further than agreed.
¶42 Such may even be West’s ultimate fate here. In addition to the provisions recounted above, West’s plea agreement also provides:
[I]f I ever seek or support the application of earned early release time to my sentence in this matter that this constitutes a breach of my agreement with the State and will give the State grounds to seek the withdrawal of the plea and the Amended Information.
Def.’s Waiver of Earned Early Release Time as Condition of Plea Agreement at 2. Enforcement of this provision could send West back for trial on the original charges — and a life sentence.
*224CONCLUSION
¶43 I would hold that the Court of Appeals correctly dismissed West’s petition. It is essential to the practical administration of our criminal justice system that both parties be able to rely on the performance of plea agreements negotiated in good faith. Here, the petitioner undoubtedly gained greatly — avoiding the life sentence to which our laws and her conduct might otherwise have sentenced her. This court should adhere to the statutory framework for collateral attack and honor such agreements. In failing to do so, it is the majority, not the trial court, which sanctions a “complete miscarriage of justice.”
¶44 I therefore dissent.

 An arrest warrant for West was outstanding at the time of this crime due to a parole violation tied to her conditional release from the previous bank robbery conviction.


 Though West’s Department records show “fighting” and “feigning illness” as factors reducing her earning of good time credit, it appears that she would have earned such credit through most of her imprisonment but for her waiver agreement.


 Note that this alleged “facial invalidity” was discovered over six years after the sentence was entered without objection by West or her counsel.


 North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).